NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  SUNIL CHANDRA KATIAL, Petitioner.

                         No. 1 CA-CR 18-0071 PRPC
                              FILED 6-14-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-048184-001
                The Honorable John R. Ditsworth, Judge

                  REVIEW GRANTED; RELIEF DENIED




                                   COUNSEL

Law Offices of Robert J. McWhirter
By Robert J. McWhirter
Counsel for Petitioner

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent
                             STATE v. KATIAL
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Jon W. Thompson, Judge Peter B. Swann, and Judge James
P. Beene delivered the decision of the Court.




P E R C U R I U M:

¶1            Petitioner Sunil Chandra Katial seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is the petitioner’s third
successive petition.

¶2            Absent an abuse of discretion or error of law, this Court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 576-77, ¶ 19 (2012). It is the petitioner’s
burden to show that the superior court abused its discretion in denying the
petition. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App. 2011).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not shown an abuse of discretion.

¶4            Accordingly, we grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2